Mr. Chief Justice Carttee
delivered the opinion of the Court:
The court has come to the conclusion that the motion to dismiss must prevail. The question is not a new one, but has been several times decided by the court. ' The bill is filed avowedly for the purpose of dissolving a copartnership, and one of the copartners holding the fund the other prayed an injunction to prevent the disposal of the money, and for placing it in the hands of a receiver, which was granted, and thereupon an appeal was taken. We think the order appealed from is an interlocutory matter, and does not involve the merits of the controversy.

The appeal is therefore dismissed.